Citation Nr: 0701923	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for anxiety 
reaction, secondary to intracranial infection, viral 
encephalitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This claim was remanded by the Board in July 2004.  The Board 
notes that the veteran filed a claim for service connection 
for post-traumatic stress disorder (PTSD) in June 2001.  He 
was issued a rating decision in December 2001 that denied his 
claim, and he submitted a timely notice of disagreement (NOD) 
in February 2002.  The RO failed to issue the veteran a 
Statement of the Case (SOC) upon receipt of his NOD, and this 
issue was referred back to the RO in July 2004 by the Board.  
Though the RO issued a SOC for PTSD in August 2005, the 
veteran failed to perfect his appeal.  As such, the Board 
does not have jurisdiction of this claim and it will not be 
discussed herein.


FINDING OF FACT

The veteran's anxiety disorder is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to depressed mood, anxiety, sleep 
impairment and mild memory loss.


CONCLUSION OF LAW

Criteria for a schedular evaluation of 30 percent, but not 
higher, are met for anxiety disorder.  38 U.S.C.A. § 1155 
(West. Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The veteran avers that his currently assigned 10 percent 
disability evaluation for anxiety reaction, secondary to 
intracranial infection, viral encephalitis, does not 
adequately reflect his current level of disability.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West Supp. 2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (2006).  While the veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).

The veteran's service-connected anxiety disorder is evaluated 
under Diagnostic Code (DC) 9400.  The regulations establish a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130 (2006).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  


In sum, the record supports an increased evaluation to 30 
percent, but not higher, for generalized anxiety disorder 
under Diagnostic Code 9400.  Under the provisions for rating 
psychiatric disorders, a 30 percent disability rating 
requires evidence of the following:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupation tasks (although 
generally functioning satisfactorily 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

See 38 C.F.R. § 4.130 (2006).

The evidence of record has demonstrated a decline in the 
veteran's faculties with regard to his service-connected 
anxiety disorder.  Initially, the November 2000 VA 
examination report noted that the veteran was forgetful at 
work, nervous, anxious and had poor concentration.  At the 
time of the examination he was not taking any medication.  
The veteran's mild memory loss was demonstrated by the 
veteran being presented with three objects.  Several minutes 
later the veteran was asked to repeat which objects he was 
shown; he remembered only one.  He was also noted to have 
continued cognitive deficits.  His GAF score was 65.

A consultation note for neuropsychology evaluation, dated in 
December 2000, noted the veteran's chronic fatigue and 
decreased memory functioning, evidenced by the veteran 
writing himself notes as reminders.  He had difficulty 
sustaining a train of thought during conversations and 
occasionally abruptly changed topics.  A VA neuropsychology 
examination conducted later in December 2000, reported the 
veteran's speech as slightly pressured and the veteran 
presented with a jittery and nervous manner.  The remainder 
of the findings conformed to the findings in the examination 
earlier in December 2000.  Shortly after participating in 
these examinations, the veteran stopped working due to poor 
cognitive functioning.  A treatment note dated in June 2001, 
noted that the veteran's anxiety disorder was sufficient to 
interfere with his concentration.  This, at times, was 
experienced as forgetting in daily living.

Some improvement in the veteran's anxiety disorder was noted 
during the October 2001 VA examination.  The examiner 
reported that the veteran displayed no anxiety whatsoever.  
His GAF score was 70.  However, conflicting evidence was 
presented during an initial evaluation at the VA Medical 
Center (VAMC) later in October 2001.  In this note, the 
veteran reported being depressed, having anhdonia and 
decreased short-term memory and concentration.  He was 
diagnosed with major depression.  His GAF score was 65.

In April 2002, the veteran reported that since starting 
Mirtazepine for his anxiety, he felt somewhat better.  In 
August 2002, a VA treatment note indicated that the veteran's 
mood was better, but his anxiety was unchanged, and in some 
ways could be worse.  The veteran described his symptoms in a 
vague way, to include a nervous stomach and feeling shaky 
inside.  The veteran continued to be on medication for his 
anxiety disorder.

The Board observes that the veteran's representative raised 
the argument that VA had not provided the veteran with a 
recent VA examination in the Informal Hearing Presentation 
(IHP), dated in October 2006.  The IHP stated that the 
veteran was not provided a new VA examination in compliance 
with the July 2004 Board remand.  The Board notes that while 
the remand was dated on July 16, 2004, and the examination 
was ordered by the RO the same day it was received, the 
examination was conducted on July 22, 2004.  Additionally, 
the examiner thoroughly reviewed the veteran's claims folder, 
and addressed all of the remand directives.  Thus, the Board 
finds that this examination is adequate.

The July 2004 examination report indicated that the veteran 
has had symptoms of low motivation and energy for the past 
few years, which likely contributed to his decreased work 
efficiency.  The examiner opined that he did not demonstrate 
symptoms of anxiety which would likely decrease work 
efficiency.  The veteran described his mood as more of 
feeling like he had low energy.  The veteran was diagnosed 
with minimal anxiety symptoms.  He acknowledged having 
trouble remembering names of people he recognized on some 
occasions as well as needing to write lists when going to the 
store and at times leaving the keys in the door.  The 
examiner noted this was consistent with mild memory loss.  
The veteran was noted to have a reasonable amount of abstract 
ability.  A GAF score of 51 was assigned.

After reviewing the totality of the evidence, and affording 
the veteran the benefit of the doubt, the Board finds that 
the veteran's current anxiety disorder meets the criteria for 
a 30 percent disability.  As noted above, he reported having 
a difficult time at work, forgetting tasks he was assigned 
and being unable to complete complex tasks.  The record 
demonstrates that he suffers from depression, which is 
currently controlled by medication.  The veteran's GAF scores 
have also been recorded between 51 and 70.  A GAF score of 
51-60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47.  A GAF score of 61- 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See DSM-IV at 44-47.  

Given the evidence of mild to moderate symptomatology, the 
Board finds that the service-connected psychiatric disability 
picture more closely resembles the criteria for a 30 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9400.  To 
this extent, the appeal is allowed. This is resolving any 
reasonable doubt in the veteran's favor.  Although some 
medical professionals have concluded he is possibly 
malingering and no anxiety disorder is present, other medical 
professionals have concluded the opposite.  Moreover, the 
evidence shows diagnoses of other psychiatric disabilities 
such as major depression, yet no medical professional has 
opined on the symptomatology attributable to the service-
connected anxiety disorder as opposed to other psychiatric 
disorders present.  Without such a medical opinion, there is 
an inadequate basis upon which to dissociate the veteran's 
anxiety disorder and psychiatric symptoms from symptoms due 
to other disorders at this time. See Mittleider v. West, 11 
Vet. App. 181 (1998) (When it is not possible to separate the 
effects of the service-connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).

In arriving at this decision, the Board has also considered 
the criteria for a 50 percent schedular evaluation.  The 
evidence does not, however, support a rating in excess of 30 
percent.  A 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing an maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130 (2006) 
The July 2004 examiner noted that the veteran did not suffer 
from flattened affect, circumstantial speech or panic 
attacks.  While the veteran did suffer some memory 
impairment, he was able to remember to complete basic tasks.  
At no point did he demonstrate impaired abstract thinking or 
difficulty establishing and maintaining effective work and 
social relationships.  The October 2001 VA examination report 
noted that the veteran stated he was very capable of having a 
good and close relationship and could have loving feelings.  
On the July 2004 examination, the veteran described having a 
good work history and good relationship with his boss and 
coworkers as well as describing continued good relationships 
with the people in his family and an ability to interact with 
other people.  As such, the veteran does not meet the 50 
percent disability criteria.

Accordingly, the Board concludes that the criteria for a 
disability rating higher than 30 percent for an anxiety 
disorder are not met.



Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

A letter dated in July 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in August 2005.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The July 
2004 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

While the Board notes that the veteran was not provided with 
notification of disability ratings and effective date 
matters, complaint with Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the veteran has not been prejudiced in the 
adjudication of the claim.  The veteran has not disagreed 
with the effective date of his claim.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in July 2004.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  See 
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The July 2004 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to a 30 percent disability rating for anxiety 
reaction, secondary to intracranial infection, viral 
encephalitis, is granted, subject to the laws and regulations 
governing payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


